UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2007 ————— VALIDUS HOLDINGS, LTD. (Exact name of registrant as specified in its charter) ————— Bermuda 001-33606 Not applicable (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 19 Par-La-Ville Road, Hamilton, HM 11 Bermuda (Address of principal executive offices) Registrant’s telephone number, including area code: (441) 278-9000 Not Applicable (Former name or former address, if changed since last report) ————— Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01.Financial Statements and Exhibits. (d)Exhibits. The following exhibits are filed herewith: Exhibit No. Description 1.1 Purchase Agreement 3.2 Amended and Restated Bye-Laws 4.1 Specimen Common Share Certificate 5.1 Opinion of Conyers Dill & Pearman 10.18 Validus Holdings, Ltd. 2005Amended & Restated Long-Term Incentive Plan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 30, 2007 VALIDUS HOLDINGS, LTD. (Registrant) By: /s/ Joseph E. (Jeff) Consolino Name: Joseph E. (Jeff) Consolino Title:Executive Vice President & Chief Financial Officer
